 

Case 2:19-cv-01327-NR Document 17-1 Filed 01/02/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

-X Civil Action No.: 2:19-cv-1327

 

DEIDRA HUBAY, ROBERT LOSIENIECKI],
JESSICA DORANTES and
ALEXIS GABRIELLE HERRICK,
Plaintiff,
VS.

JANELLE MARINA MENDEZ, PAMELA HEAL
and MILITARY SEXUAL TRAUMA MOVEMENT,

AFFIRMATION OF ROBERT G. ANDROSIGLIO, ESQ. IN SUPPORT OF MOTION TO
SET ASIDE CLERK’S ENTRY OF DEFAULT PURSUANT TO FRCP §55(C)
ROBERT G. ANDROSIGLIO, an attorney admitted to practice before this Court,
affirms the following under penalty of perjury:

L. Tam a partner with the Law Offices of Robert G. Androsiglio, P.C., attorneys for the
defendants, and as such, am fully familiar with the facts and circumstances of the within action based
upon my review of the file maintained in this office.

a I submit this affirmation in support of defendant’s Motion for an Order pursuant to
FRCP § 55(C) setting aside the clerk’s entry of default, extending defendants time to serve an
Answer to plaintiffs’ Summons and Complaint and compelling plaintiffs to accept defendants’
Answer.

3; In the within action, plaintiffs seek damages against defendants for alleged copyright
infringement; invasion of privacy; declaratory judgment; and intentional infliction of emotional
distress. Plaintiffs allege that defendants have improperly use photographs of the plaintiffs without
their consent and in violation of their registered copyright of the pictures causing monetary and
physical/psychological damages. (Annexed hereto and designated as Exhibit “A” os a copy of
plaintiffs’ complaint).

4, As explained more fully in the Affidavit of defendant, Janelle Mendez, defendants’
default should be vacated and plaintiff should be compelled to accept defendants Answer.

5. The default taken by plaintiffs’ counsel is a classic example of how the practice of

 
 

Case 2:19-cv-01327-NR Document 17-1 Filed 01/02/20 Page 2 of 9

law has been reduced to parties failing to extend common courtesies and attempt to seek an unfair
or improper advantage.

6. Plaintiffs’ counsel had knowledge that this firm was representing the defendants yet
filed a default rather then extend a courtesy to allow the service of an answer.

he On October 21, 2019, plaintiffs counsel emailed this office inquiring if we were
representing the defendants and whether we would accept service on their behalf.

8. Upon receipt of the aforementioned October 21, 2019 email this office commenced
communications with plaintiffs’ counsel in an attempt to admirably resolve this matter. In fact a
total of over twelve (12) email were sent between counsel between October 21, 2019 and November
26, 2019. (Annexed hereto and designated as Exhibit “B” are copies of the emails from October2 ;
2019 through November 26, 2019).

g. As evident in said email settlement negotiations were being conducted. In addition,
telephone conferences between the counsel were conducted in the hope of resolving this matter.

10. During those telephone negotiations this office advised plaintiffs’ counsel that if the
within matter could not be resolved this office would have to retain local counsel and move to have
your affirmant admitted pro hac vice.

11. This office was actively attempting to settle this matter since the named individual
defendants are discharged veterans who are disabled suffering from PTSD and the corporate
defendant is a non for profit corporation. Needless to say all defendants had and have little to no
financial resources so it would have been in the best interest of the parties to amicably resolve the
matter.

12, On November 21, 2019, plaintiffs counsel notified this office that he filed for a
default. See Exhibit “B” November 21, 2019 email. In response to the application for a default, this
office sent a follow up email to plaintiffs’ counsel seeking to obtain an extension of time. Plaintiffs’
counsel not only denied our request he also refused our request for an extension of defendant Heal

who was not at that time in default. (Annexed hereto and designated as Exhibit “C” is a copy of the

 

 
 

Case 2:19-cv-01327-NR Document 17-1 Filed 01/02/20 Page 3 of 9

November 26, 2019 email ).

13. Since, plaintiffs’ counsel would not extend a courtesy and agree to extend my clients’
time to answer, this office then moved to be admitted pro hac vice which was granted by the Court
on December 11, 2019. Defendants who have limited resources had to obtain the necessary funding
to retain this office as well as local counsel to represent them in this matter which resulted in a delay
in officially retaining this firm. Immediately upon being retained this office moved to be admitted
pro hac vice.

14. Its long been held that in order to obtain a default judgment under Rule 55(b)(2) of
the Federal Rules of Civil Procedure, there must first be an entry of default as provided by Rule
55(a). Systems Indus., Inc.v. Han, 105 F.R.D. 72, 74 (E.D. Pa. 1985) (“Entry of a default is a
prerequisite to entry of a default judgment under Rule 55(b)”). Rule 55(a) provides, “[w]hen a party
against whom a Judgment for affirmative relief is sought has failed to plead or otherwise defend as
provided by these rules and that fact is made to appear by affidavit or otherwise, the clerk shall enter
the party’s default.” Fed. R. Civ. P. 55(a). If the damages sought by the plaintiff are a sum certain
or a sum that can be ascertained by computation, J udgment will generally be entered for that amount
without an evidentiary hearing. In re Sardo Corp., 1995 WL 871168, *5 (E.D. Mich. 1995). Upon
motion by the party entitled to default, a Judgment by default may be entered by the Court in cases
where the plaintiff's claim is not for a sum certain. Fed. R. Civ. P. 55(b)(2).

15. Pursuant to Rule 55(b)(2), “[iJn all other cases the party entitled to a Judgment by
default shall apply to the court therefore[,]” and “[i]f, in order to enable the court to enter J udgment
or to carry it into effect, it is necessary to take an account or to determine the amount of damages or
to establish the truth of any averment by evidence or to make an investigation of any other matter,
the court may conduct such hearings or order such references as it deems necessary and proper and
shall accord a right of trial by jury to the parties when and as required by any statute of the United
States.”

16. There are three factors that must be considered to set aside a Clerk’s Entry of Default

 
 

Case 2:19-cv-01327-NR Document 17-1 Filed 01/02/20 Page 4 of 9

under Rule 55(c): (1) whether the plaintiff will be prejudiced; (2) whether the defendant has a
meritorious defense; and (3) whether culpable conduct of the defendant led to the default. All three
factors must be weighed, however when the first two factors militate in favor of setting aside the
default, it is an abuse of discretion for a district court to deny a Rule 55(c) motion.

18. In the within matter, defendants satisfy all three factors which warrant the setting
aside the default.

(1) Plaintiffs Will Not Be Prejudiced If the Default Is Vacated

19. Approximately 35 days has past since the entry of the default. A hearing for a
judgment of default is scheduled for J anuary 14, 2020. No determination has been made on the
alleged damages claimed by plaintiffs. The short amount of time from the entering of the default
until defendants moved to set aside the default clearly establishes that plaintiff would not be
prejudiced.

20. Furthermore, plaintiffs knew of defendants position that they are claiming the rightful
ownership of the copyrighted photographs since defendants had prior to retaining counsel, sent
numerous correspondence to plaintiffs’ counsel with accompanying proof as to their rightful
ownership of the photographs in questions.

21. The litigation in this matter is the infancy stage. Plaintiffs can not claim that the
passage of time from the entry of the default to the making of this motion caused plaintiff to not
obtain witnesses or documents thereby prejudicing their position.

22. Certainly, the claimed prejudice must consist of more than just those incidents that
arise anytime a court vacates a judgment. See Werner v. Carbo, 731 F.2d 204, 207 (4 Cir.1984)
(finding that the movant suffered no unfair prejudice under Rule 60(b) where he merely alleged the
prospect of protracted proceedings, time and expense of trial, and loss of judgment interest). On the
other extreme, prejudice clearly arises when the delay produced by vacating the default judgment
will result in loss of evidence, increased difficulties in discovery, or greater opportunities for fraud

or collusion. See GuideOne Mut. Ins. Co. v. Iglesia Bautista Resurreccion, No. 11-20497-CIV,

 
 

Case 2:19-cv-01327-NR Document 17-1 Filed 01/02/20 Page 5 of 9

2011 WL 3584212, at *3 (S.D. Fla. Aug. 12, 2011) (quoting Berthelsen v. Kane, 907 F.2d 617, 621
(6 Cir. 1990)). In the within matter clearly there was no delay in moving to vacating the default.s
(2) Defendants Have A Meritorious Defense

23. Defendants havea meritorious defense. In fact Defendants are the party in this matter
who have been aggrieved.

24. The individual defendants started the company, corporate defendant MILITARY
SEXUAL TRAUMA MOVEMENT ( hereinafter “MSTM”) in or about June 11, 2019, with the
purpose to advocate for military sexual trauma victims.

25. On or about August 2019, Defendants organized an event entitled MSTM Takes on
Washington, DC. The event was to promote awareness, lobby congressmen and senators, and, if
necessary, protests to raise awareness as to the plight of women who have suffered sexual trauma
in the military.

26. _ Plaintiff Losieniecki was a participant of the trip and was an official volunteer as of
August 2019. Plaintiff Losieniecki was provided staff lodging at MSTM’s expense for his services.
As a condition for Plaintiff Losieniecki to attend and work the event a letter had to be sent from
Defendants to his school requesting his excusal from classes. The letter which was drafted and sent
out by his wife, Plaintiff Hubay stated, “ One of your students, Robert A. Losieniecki, will be the
photographer-on-duty for Military Sexual Trauma Movement, Inc. Our Movement will be in
Washington D.C. from Sept. 10th to Sept. 15th to host a conference and to uphold our civic duties
by speaking with our legislators about Military Sexual Trauma. Due to Robert's instrumental role
in documenting this educational experience, | respectfully ask that you excuse his absence so that
he may help raise awareness and fulfill his civic duties surrounding Military Sexual Trauma. This
is a tremendous opportunity for the student to meet with their legislators, hear speakers, and educate
themselves and the public.” (Annexed hereto and designated as Exhibit “ D” is a copy of the letter).

27. Many volunteers were given money for services or products were provided to them

in exchange for their services. In Plaintiff Losieniecki’s case, his wife, Plaintiff Hubay, was paid

 
 

Case 2:19-cv-01327-NR Document 17-1 Filed 01/02/20 Page 6 of 9

$129.00 via Facebook cash transfer on September 13, 2019 at 6:11 for the purchase of two SIM
cards that contained photos of the events and protest that took place during the movement’s event
in Washington, DC. Once plaintiff Hubay, received confirmation on her cell phone of the payment,
plaintiff Losieniecki, provided defendant Mendez, both SIM cards to complete the transaction.
(Annexed hereto and designated as Exhibit “E” is a copy of the payment transaction).

28. Plaintiffs Losieniecki and Hubay, sold the SIM cards with the knowledge and
understanding that defendants Mendez and Heal, were going to upload the photos to defendant’s
MSTM’s website and social media sites.

29. Asaresult of purchasing the photographs defendants registered the photographs with
the US Copyright Office and was assigned Registration Number VA2-176-197. (Annexed hereto
and designated a Exhibit “F” is a copy of the Certificate of Registration.)

30. | Asarequirement for attending the event, every member who attended was required
to sign a Consent Form for release of information and media consent. (Annexed hereto and
designated as Exhibit “G” is a sample of that form.) These forms specifically stated that all images
are property of defendant MSTM and would be shared with media outlets.

31. Plaintiffs signed these Consents. Plaintiffs Hubay, Dorantes and Herrick, were on
a special committee called the Senior Leadership Team that was established by the Board of
Directors of MSTM, and as a result of their position they had access to MSTM’s confidential digital
digitally stored files. Upon Plaintiffs, Hubay, Dorantes and Herrick, resignations from the
committee, the aforementioned confidential digital digitally stored files were illegally removed by
Plaintiffs, Hubay, Dorantes and Herrick.

32. Plaintiffs Hubay, Dorantes and Herrick, were all assigned roles within MSTM.
However, plaintiff Hubay sought a greater role in the company for herself requesting to be on the
Board of Directors and insisted that plaintiff Losieniecki be appointed as the treasurer and/or CFO
of the company and assume all control of the companies finances. When plaintiff Hubay’s request

for greater control was rejected by the board she along with plaintiffs Losieniecki, Dorantes and

 
 

Case 2:19-cv-01327-NR Document 17-1 Filed 01/02/20 Page 7 of 9

Herrick coordinate a course of conduct to retaliate against defendants.

33. Thereafter, plaintiffs in an attempt to thwart and harm the defendants took a course
of conduct including illegally copyrighting the photographs which were sold to the defendants while
knowing that defendants already copyrighted the photographs and were the rightful owners.

34. Thereafter, with an illegally obtained copyright of the photographs which were
previously copyrighted by defendants, plaintiffs took on a course of conduct to harm and injure the
defendants including notifying newspapers, websites and social media accounts that the photographs
being used in were illegal and against the owners’ consent. These statements were false and
improper. Plaintiffs by improperly claiming to be the owners of the photographs caused the photos
to be taken down from various news sites and social medial accounts and as a result hurt in MSTM’s
attempt to fund raise.

35. Notsatisfied with hurting the company in their fund raising efforts, plaintiff thereafter
notified the numerous periodicals which were reporting the actions of the company and falsely
stating that they are owners of the copyright to the photographs and that said photographs were being
illegally used while in violation of their copyright when plaintiffs knew that they did not own those
photographs and the statements made to social media outlets and news reporting agencies were false
and done with the intent to harm the defendants.

36. The aforementioned acts perpetrated by plaintiffs were done with the intent and sole
purpose to harm the defendants.

37. Infact, plaintiffs were not satisfied with merely disrupting and causing financial harm
to the company. They also shared information of their lawsuit and their attacks against the
defendants with Anna Bourk, a known sympathizer of Marines United, also known as MU or Mike
Uniform. Marines United is a group of radical current and former Marines who have joined together
and posted on various online social media outlets posting sexually harassing comments and nude
images of female service members which resulted in stalking and violence against victims attached

in the post. Asa result of this conduct over 15 service member were Court-Martial. Marines United

 
 

Case 2:19-cv-01327-NR Document 17-1 Filed 01/02/20 Page 8 of 9

has made ongoing threats to defendant Mendez, since 2018, some of which were published in
various news media outlets, with such threats so severe that her former employer had to hire security
at the workplace for her protection.

38. Plaintiff Hubay, knew about this and intentionally shared the information with these
groups so that they could further increase their attacks on defendant.

39. These actions and other actions of the plaintiffs were done with the sole intent to
harm and cause damage to the defendants.

40. Based upon the foregoing defendants established that they have a meritorious defense
against plaintiffs claims against their alleged copyright infringement and in fact defendants are the
party who rightly have claims against plaintiffs for copyright fraud and other claims.

(3) Defendants Conduct Did Not Meet The Requirements To Obtain A Default

41. Both defendants Mendez and Heal suffer from PTSD which has rendered them
permanently disable. As a result they have limited finances which required them to seeks other
resources to retain this office as well as local counsel to defend this matter.

42.  Inaddition, defendant Heal’s PTSD was triggered as a result of the stress from this
action resulting in her hospitalization (Annexed hereto and designated as Exhibit “H” is a letter
documenting Ms. Heal full time commitment into a mental health facility).

43. Furthermore, defendant Mendez was afflicted with kidney stones which progressed
to sepsis resulting in multiple hospitalizations and emergency surgery. (Annexed hereto and
designated as Exhibit “I” are records documenting Ms. Mendez’s medical problems which she been
suffering from since December 2, 2019).

44. As a result of the financial and medical conditions suffered by defendants Mendez
and Heal this office was unable to properly meet and review the alleged claims against them until
recently.

45. Based upon the aforementioned defendants’ conduct did not meet the requirements

to obtain a default and as a result defendants’ default should be vacated.

 
 

Case 2:19-cv-01327-NR Document 17-1 Filed 01/02/20 Page 9 of 9

46. Finally it’s the policy of the Courts disfavoring default judgments and encouraging
decisions on the merit. See Sourcecorp Inc. v. Croney, 412 F. App’x 455, 459-60 (3d Cir. 2011)
(“Default judgments are disfavored in our Circuit . . . . [W]e have previously held that the costs
associated with continued litigation normally cannot constitute prejudice.”); Days Inn Worldwide,
2016 WL 6126939, at *2 (“Plaintiff has not identified any special harm that it will suffer if the Court
vacates its entry of default judgment.”).

47. Therefore, it is respectfully requested that the Court grant an Order pursuant to FRCP
§ 55(C) setting aside the clerk’s entry of default, extending defendants time to serve an Answer to
plaintiffs’ Summons and Complaint and compelling plaintiffs to accept defendants’ Answer.

48. No prior relief has been request herein

WHEREFORE, it is respectfully requested that defendants’ motion be granted together with

such other and further relief the Court deems just and proper.

Dated: New York, New York
December 29, 2019

ROBERT G. ANDROSIGLIO, ESQ.

 
